Citation Nr: 0214474	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  96-05 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  The propriety of the initial noncompensable rating 
assigned following a grant of service connection for status 
post fusion of the C6-7 vertebrae, for the period prior to 
July 21, 1996.  

3.  The propriety of a disability rating in excess of 20 
percent, assigned following a grant of service connection for 
status post fusion of the C6-7 vertebrae, for the period 
beginning July 21, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to August 
1970, from August 1975 to August 1977, and from July 1987 to 
June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 
noncompensable initial rating, for status post fusion of the 
C6-7 vertebrae.  Service connection for a low back disability 
was also denied within the same decision.  He responded with 
a  November 1994 Notice of Disagreement, and was afforded a 
September 1995 Statement of the Case.  He then filed an 
October 1995 VA Form 9, perfecting his appeal of these 
issues.  

Within an August 1997 rating decision, the veteran was 
awarded a 20 percent rating, effective from July 21, 1996, 
for his disability of the cervical spine.  However, because 
there has been no clearly expressed intent on the part of the 
veteran to limit his appeal to entitlement to a specified 
disability rating, the VA is required to consider entitlement 
to all available ratings for that disability.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) [citing AB v. Brown, 6 
Vet. App. 35, 38 (1993)].  Accordingly, this issue remains in 
appellate status.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran does not have a current low back disability.  

3.  For the period prior to July 21, 1996, the veteran's 
status post fusion of the C6-7 vertebrae was characterized by 
mild impairment.  

4.  For the period subsequent to July 21, 1996, the veteran's 
status post fusion of the C6-7 vertebrae is characterized by 
moderate impairment.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2001); 66 Fed. Reg. 45, 620, 45, 630 (August 29, 2001) 
(to be codified at sections including 38 C.F.R. §§ 3.102, 
3.159 and 3.326).  

2.  A compensable initial rating of 10 percent and no higher 
for the veteran's status post fusion of the C6-7 vertebrae is 
warranted for period from the effective date of the grant of 
service connection for that disability to July 21, 1996.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5285-93 (2001); 66 Fed. Reg. 45, 620, 
45, 630 (August 29, 2001) (to be codified at sections 
including 38 C.F.R. §§ 3.102, 3.159 and 3.326).  

3.  An increased initial rating in excess of 20 percent for 
the veteran's status post fusion of the C6-7 vertebrae is not 
warranted for the period subsequent to July 21, 1996.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5285-93 (2001); 66 Fed. Reg. 45, 620, 
45, 630 (August 29, 2001) (to be codified at sections 
including 38 C.F.R. §§ 3.102, 3.159 and 3.326).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service medical records contain a January 1992 
Military Medical Board Report which reflects his history of 
chronic low back pain.  X-rays revealed mild degenerative 
changes in the lower lumbar spine, but no disk disease was 
noted on MRI examination.  On examination that same month, 
the final diagnosis was of chronic low back pain.  His 
service medical records are otherwise negative for any 
diagnosis of or treatment for a low back disability.  

The veteran filed an October 1992 claim for service 
connection for disabilities of the neck, low back, spinal 
cord, and eyes.  A March 1993 orthopedic examination was 
afforded him.  He reported a longstanding history of neck 
pain, especially with movement.  Physical examination 
revealed a mild degree of muscle spasm related to neck 
movement.  Straight leg raising tests were normal and an 
electromyogram showed no significant abnormalities.  
Objective neurological problems were described as few, and no 
specific evidence was found of neuropathy or radiculopathy.  
The final diagnosis was of a history of cervical spondylosis 
with a disk problem at C6-7, and soft tissue problems of the 
cervical spine.  

Within a December 1993 rating decision, the veteran was 
awarded service connection for status post fusion of the C6-7 
vertebrae, with a noncompensable initial rating assigned, and 
bilateral glaucoma, also initially rated as noncompensable.  
In November 1994, he filed a Notice of Disagreement with 
these decisions.  A Statement of the Case was afforded him in 
September 1995, and he filed a VA Form 9 in October 1995.  

The veteran has received extensive VA medical care since his 
1992 service separation.  On several occasions, he has 
reported chronic pain of the back and neck, for which he 
takes medication. 

Additional medical examination was afforded the veteran in 
July 1997.  He again reported persistent pain of the neck and 
upper back.  Range of motion testing of the cervical spine 
revealed 15º extension, flexion to 28º, and 80º lateral 
bending bilaterally.  His neck was mildly tender with deep 
palpation, with no evidence of radiation of pain to the lower 
extremities.  Deep tendon reflexes were uniform and 
symmetrical.  Sensory perception and motor strength were 
within normal limits.  X-rays revealed some decreased joint 
space, with anterior osteophytes, in the disc spaces above 
and below his C6-7 fusion.  The final diagnosis was of status 
post fusion of the cervical spine, with recurrent nerve 
problems.  

In an August 1997 rating decision, the RO awarded the veteran 
a 20 percent rating, effective from July 21, 1996, for his 
disability of the cervical spine.  

A September 1999 orthopedic examination of the veteran 
revealed a history of low back pain which he stated began in 
1989.  A VA doctor examined the veteran and diagnosed low 
back pain, by history.  The doctor determined that his low 
back pain "has to do with age-related changes and the 
totality of life experiences and is not due to any service-
connected event."  An X-ray of the lumbosacral spine, also 
taken in September 1999, was without evidence of fracture, 
dislocation, or lesions.  Minimal degenerative changes were 
noted.  

Another VA orthopedic examination was afforded the veteran in 
November 1999.  He continued to report chronic pain of the 
neck and back.  Range of motion testing of the cervical spine 
revealed extension to 30º, flexion to 25º, and rotation to 
70º bilaterally.  Reflexes, strength, and sensation of the 
upper extremities were within normal limits.  An MRI of the 
spine was also within normal limits.  The examiner described 
the veteran's functional impairment due to his cervical spine 
disability as minimal.  His symptoms were characterized as 
intermittent, and of a mild to moderate nature.  

In February 2001, the veteran was again examined by VA 
medical personnel.  He reported continuing pain and 
limitation of motion of the neck.  Range of motion testing 
revealed flexion to 45º, and extension to 45º.  He had 
rotation of 45º to the right and 60º to the left.  
Neurological evaluation revealed no deficiencies of the upper 
extremities.  

The RO reconsidered the veteran's claims in May 2001, and 
continued his ratings for bilateral open angle glaucoma and 
status post fusion of the C6-7 vertebrae.  

II.  Legal Analysis
A. Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002)).  For purposes of this appeal only, the 
undersigned will assume that this Act applies to the 
veteran's case.  Pertinent regulations that implement the Act 
were also promulgated.  See 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001).

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the September 1995 
Statement of the Case, and the various Supplemental 
Statements of the Case, he and his representative have been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that the VA would attempt to obtain.  Because the veteran has 
reported no private medical treatment for his claimed 
disabilities, no such records have been obtained.  However, 
VA medical treatment has been afforded the veteran, and these 
records have been obtained.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  He has also been 
afforded several comprehensive VA medical examinations in 
conjunction with his claims.  Additionally, the Board 
attempted to have the veteran re-examined in September 2002 
pursuant to the duty-to-assist provisions of the VCAA, but he 
declined to report for VA examination, and evidence which 
might have been useful in adjudicating the veteran's claims 
could not be obtained.  Based on the above, the VA's duties 
under the VCAA are satisfied.  Hence, adjudication of the 
above-referenced issues is appropriate at this time, and the 
claims are ready to be considered on the merits.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The VA has satisfied its 
duties to notify and to assist the appellant, and, as such, 
further development requiring expenditure of VA resources is 
not warranted.  In view of the foregoing, no possibility of 
prejudice to the veteran is found were the Board to proceed 
to adjudicate the merits of the issue now on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 
(O.G.C. Prec. 16-92).  

B. Service connection - Low back disability

The veteran seeks service connection for a disability of the 
low back.  Service connection will be awarded for any current 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).  
In any claim before the VA, the benefit of the doubt will be 
afforded the claimant whenever the evidence is in approximate 
balance between the positive and the negative.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002).  

While the veteran has given a history of low back pain which 
he dates to 1989, his medical records are generally negative 
for any definitive diagnosis of a low back disability.  While 
degenerative changes of the lumbosacral spine have been noted 
on several occasions, examiners have declined to diagnose the 
veteran with degenerative disc disease or arthritis.  A 
January 1992 MRI examination was negative for any indication 
of disk disease.  More recently, a September 1999 X-ray of 
the lumbosacral spine was noteworthy only for minimal 
degenerative changes which the examiner attributed to "age-
related changes."  The only diagnosis given was of low back 
pain.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Fundamental to any claim is the need for a claimant to 
possess a current disability.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2002).  In the absence of a current low back 
disability, the veteran's claim for service connection for a 
low back disability must be denied.  

The veteran himself has suggested that he has a current low 
back disability which began during military service.  
However, as a layperson, his statements regarding medical 
diagnosis and causation are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Overall, a 
preponderance of the evidence is against the veteran's claim 
that he has a current low back disability, and service 
connection for a low back disability must therefore be 
denied.  Because a preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107 (West Supp. 2002).  


C. Increased initial rating - Cervical spine disability 
(for the period prior to July 21, 1996).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2001).  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, if a veteran is in receipt of the maximum disability 
rating available under a diagnostic code for limitation of 
motion, consideration of functional loss due to pain is not 
required.  Johnson v. Brown, 10 Vet. App. 80 (1997).  

The veteran's cervical spine disability is currently rated as 
20 percent disabling; however, this rating was assigned 
effective only from July 21, 1996, and he originally 
expressed disagreement with the assignment of a 
noncompensable initial rating, effective from June 11, 1992.  
Therefore, the Board must consider both the propriety of a 
noncompensable initial rating for the period prior to July 
21, 1996, and entitlement to an increased rating, in excess 
of 20 percent, for the period subsequent to July 21, 1996.  

The veteran's status post fusion of the C6-7 vertebrae is 
currently rated under Diagnostic Code 5293, for 
intervertebral disc syndrome.  Under this Code, a 
noncompensable rating is assigned for postoperative cured 
intervertebral disc syndrome.  A 10 percent evaluation is 
warranted for mild impairment, and for moderate 
intervertebral disc syndrome with recurring attacks, a 20 
percent evaluation is assigned.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief, and a 60 percent 
evaluation, the maximum rating assignable under that code, 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  The Board 
also notes that the veteran's disability of the cervical 
spine may be rated under other, analogous, rating criteria.  
See 38 C.F.R. § 4.20 (2001).  

A noncompensable initial rating has been assigned for the 
period prior to July 21, 1996.  Upon initial VA examination 
in March 1993, he reported recurring neck pain, and mild 
muscle spasm was observed with movement of the neck.  
Likewise, VA outpatient treatment records from 1992-96 
contain reports of persistent neck pain which he alleviated 
with medication.  In light of 38 C.F.R. §§ 4.3 and 4.7, the 
veteran's symptoms prior to July 1996 support a finding of at 
least mild impairment due to his service-connected cervical 
spine disability.  Under Diagnostic Code 5293, mild 
impairment warrants a 10 percent evaluation for the period 
prior to July 21, 1996.  

However, the preponderance of the evidence is against an 
initial rating in excess of 10 percent for the period prior 
to July 21, 1996.  The March 1993 VA examination report 
reflects few objective neurological problems, and no specific 
evidence was observed of neuropathy or radiculopathy.  An 
electromyogram was negative for abnormality.  No loss of 
lateral spine motion, or any other limitation of motion, was 
noted during examination.  The remainder of the record is 
likewise absent of any evidence that would support a 20 
percent rating under Diagnostic Code 5293, or any other 
criteria regarding the cervical spine, for the period prior 
to July 12, 1996.  

The medical evidence prior to July 21, 1996 does not reflect 
moderate limitation of motion of the cervical spine, for 
which a 20 percent rating would be warranted under Diagnostic 
Code 5287.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2001).  
Likewise, the veteran has not been diagnosed with ankylosis 
or vertebral fracture, so evaluation of his cervical spine 
disability under the criteria for these disabilities during 
the period in question is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286-87 (2001).  While the Board is 
required to consider functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination, as outlined by the Court in DeLuca, the 
medical evidence prior to July 1996 does not reflect any 
additional disability resulting from these factors.  
Additionally, the Board lacks the medical expertise to 
determine on its own whether the veteran experienced any 
additional functional loss resulting from his service-
connected disability.  See Allday v. Brown, 7 Vet. App. 517 
(1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating prior to July 21, 1996, for his 
service-connected disability as prescribed by the Court in 
Fenderson.  At no time between the effective date of the 
claim and July 21, 1996, has the service connected disability 
been more disabling than as rated at 10 percent.  The 
veteran's service connected status post fusion of the C6-7 
vertebrae has however presented a degree of impairment equal 
to a 10 percent initial evaluation from the effective date of 
the claim to July 21, 1996.  

Finally, extraschedular consideration for the period prior to 
July 21, 1996 is not warranted, based on the evidence of 
record.  The evidence discussed herein does not show that the 
service connected disability at issue presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's cervical spine 
disability has not itself required frequent periods of 
hospitalization since his service separation, and is not 
shown by the evidence to present marked interference with 
employment in and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
cervical spine disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, a compensable initial rating of 10 percent and 
no higher is warranted for the veteran's service-connected 
status post fusion of the C6-7 vertebrae, for the period 
prior to July 21, 1996.  

D. Increased initial rating - Cervical spine disability 
(for the period subsequent to July 21, 1996)
 
Subsequent to July 21, 1996, the veteran's service-connected 
status post fusion of the C6-7 vertebrae is rated as 20 
percent disabling under Diagnostic Code 5293, for 
intervertebral disc syndrome.  The criteria for this 
diagnostic code are noted above.  For the reasons to be 
discussed below, an increased initial rating in excess of 20 
percent is not warranted for the veteran's cervical spine 
disability.  

The medical evidence of record does not support an increased 
initial rating for the veteran's cervical spine disability.  
When he was examined in July 1997, he had mild tenderness of 
the neck with deep palpation, and no evidence of radiation of 
pain into the lower extremities.  His sensory perception and 
motor strength were within normal limits.  Likewise, on 
examination in November 1999, his reflexes, strength, and 
sensation of the upper extremities was within normal limits, 
as was an MRI of the spine.  His overall functional 
impairment due to his cervical spine disability was 
characterized as minimal, and his symptoms were described as 
intermittent and of mild to moderate nature.  When he was 
most recently examined by VA personnel in February 2001, no 
neurological deficiencies of the upper extremities were 
noted.  Overall, the preponderance of the evidence is against 
an increased initial rating in excess of 20 percent under 
Diagnostic Code 5293 for the veteran's status post fusion of 
the cervical spine.  

A 30 percent rating may be awarded under Diagnostic Code 5290 
when limitation of motion of the cervical spine is severe; 
however, the medical evidence of record does not reflect such 
findings.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2001).  
On examination in February 2001, he had flexion to 45º, 
extension to 45º, rotation of 45º to the right, and 60º to 
the left.  Likewise, the veteran has not been diagnosed with 
ankylosis or vertebral fracture, so evaluation of his 
cervical spine disability under the criteria for these 
disabilities during the period in question is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286-87 (2001).  
While the Board is required to consider functional loss due 
to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination, as outlined by the Court in 
DeLuca, the medical evidence does not reflect any additional 
disability resulting from these factors.  Additionally, the 
Board lacks the medical expertise to determine on its own 
whether the veteran experienced any additional functional 
loss resulting from his service-connected disability.  See 
Allday v. Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The Board attempted to have the 
veteran re-examined in order determine his degree of 
functional loss, if any, but he declined to report for 
examination.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating subsequent to July 21, 1996, 
for his service-connected disability as prescribed by the 
Court in Fenderson.  At no time since July 21, 1996, has the 
service connected disability been more disabling than as 
currently rated at 20 percent.  The veteran's service 
connected status post fusion of the C6-7 vertebrae has 
however presented a degree of impairment equal to a 20 
percent initial evaluation at all times since July 21, 1996.  

Finally, extraschedular consideration for the period 
subsequent to July 21, 1996 is not warranted, based on the 
evidence of record.  The evidence discussed herein does not 
show that the service connected disability at issue presents 
such an unusual or exceptional disability picture as to 
render impractical the application of the regular schedular 
standards.  In particular, the veteran's cervical spine 
disability has not itself required frequent periods of 
hospitalization since his service separation, and is not 
shown by the evidence to present marked interference with 
employment in and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
cervical spine disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, an increased initial rating in excess of 20 
percent is not warranted for the veteran's service-connected 
status post fusion of the C6-7 vertebrae.  


ORDER

Service connection is denied for a low back disability.  

A compensable initial rating of 10 percent and no higher is 
awarded for the veteran's status post fusion of the C6-7 
vertebrae, for the period prior to July 21, 1996, subject to 
the controlling laws and regulations governing monetary 
disbursements.  

An increased initial rating in excess of 20 percent for the 
veteran's status post fusion of the C6-7 vertebrae is denied.  




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

